Title: To Alexander Hamilton from the New York Committee of Correspondence, 17 March 1777
From: New York Committee of Correspondence
To: Hamilton, Alexander


Kingston [New York] 17th: March 1777
Dr Sir
We are to inform you that Robt. R Livingston is with us a Committee appointed by Convention to correspond with you at Head Quarters. You will give us Pleasure in the Information that his Excellency is recovered from the Illness which had seized him the Day before Messrs. Cuyler and Taylor left Head Quarters. Any Occurrences in the Army which may have happened you will please to communicate.
In Answer to your Letter to the Convention of the sixth of March Instant We are to inform you that it is determined to permit that Company to join the Continental Army for which you will take the necessary Steps. At the same Time you will take some Notice of the Disposition of our Guns which as you well know are all in the Continental Service & unless some little Attention is paid to them We may perhaps never see them again.
We are Sir your most obedt. & humble Servants
Gouvr Morris
Wm Allison
